COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-17-00233-CR


JOE ANGEL LOPEZ                                                   APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE

                                   ----------

     FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY
                   TRIAL COURT NO. 1455366D

                                   ----------

                       MEMORANDUM OPINION 1

                                   ----------

                            I.    INTRODUCTION

      Appellant Joe Angel Lopez contends in one issue that the evidence

presented at trial was insufficient to support his conviction for the murder of

Bianca Jimenez.   Because eyewitness testimony and circumstantial evidence




      1
      See Tex. R. App. P. 47.4.
both readily support the jury’s guilty verdict beyond a reasonable doubt, we

affirm.

                II.   FACTUAL AND PROCEDURAL BACKGROUND

       On April 23, 2016, Alexis Ortiz and Bianca went out for drinks at a bar in

Fort Worth. While there, Bianca received texts from Anna Ramos containing

nude photographs of Bianca’s ex-boyfriend, Joseph David Rodriguez (nicknamed

“Loke”), and Anna. Angered, Bianca decided to drive to Loke’s house on Selene

Street to “beat [Anna] up.”

          Alexis and Bianca left the bar around 1:00 a.m., and Alexis drove Bianca’s

car to Selene Street (despite Alexis having admittedly consumed ten beers at the

bar) because Bianca was in worse shape. Loke and Anna lived in the Selene

Street house with James Pointer (nicknamed “Token”), and the three of them and

a fourth person named Rob had spent the night at home drinking.

          Upon arriving at Loke’s house, Alexis and Bianca scratched Anna’s car

and attempted to break its rear window. Discovering that the car was unlocked,

the two of them opened one of its doors and stole makeup out of some purses

that they found inside. Satisfied with their theft and vandalism, they returned to

Bianca’s car, honked the horn, and sped away. Loke emerged from his house as

they left, pursued them in Anna’s car, and shot at them but missed.

      When the chase reached Harding Street, Loke managed to pull Anna’s car

in front of Bianca’s car, blocking it in.      Alexis, in a bid to escape, rammed

Bianca’s car into Anna’s and successfully positioned it for an escape. Bianca,


                                           2
still reeling over the nude photographs of Loke and Anna, emerged tearstained

from the car and punched Loke in the face; he did not retaliate. Alexis intervened

at this point, put Bianca back in the car, and drove away from the scene.

      Still angry, Bianca again decided that she wanted to fight Anna, so Alexis

drove them back to Selene Street. Meanwhile, Bianca’s first visit to Loke’s house

had scared Anna, so she had called Appellant to come pick her up from Loke’s

house.   Appellant asked his friend, Emilio Albarado, to drive him to Selene

Street, and Emilio assented.

      When Alexis and Bianca returned to Selene Street, they came across

Emilio’s car going in the opposite direction, with Emilio driving and Appellant in

the passenger seat. As the cars stopped next to one another with the passenger

sides closest to each other, Appellant told Bianca and Alexis that if they did not

leave the street, he would shoot them. Bianca exited her car, and standing by

her passenger door, yelled at Appellant that she and Alexis could “do whatever

[they] want[ed].”   Alexis testified that she saw Appellant shooting at Bianca

immediately after Bianca responded to his threat.

      Emilio had grown uncomfortable with the escalating confrontation, but just

as he told Appellant that they should leave and began pulling away, he heard a

gunshot from where Appellant was sitting in the car. Directly afterward, Appellant

told Emilio that he was only trying to scare the girls, which Emilio testified that he

took to mean that Appellant did not intend to shoot Bianca.




                                          3
      Bianca sustained a bullet wound to her lower abdomen, fell to the ground,

and died later that day from blood loss and vascular damage.

      Throughout the incident, Token, who had also called Appellant for a ride

but after Anna did, was on the phone with Appellant. Token testified that he

heard the entire argument, recognized Appellant’s and Bianca’s voices, and

heard the gunshot as well. Waiting with Token at Loke’s house, Anna overheard

this phone call and testified that she overheard Appellant and Bianca’s argument

followed by a gunshot.

      Appellant was charged and a jury found him guilty of murder and assessed

his punishment at forty years’ imprisonment.         The trial court sentenced him

accordingly.    In his sole point, Appellant asserts that the evidence was

insufficient to support his conviction.

                                 III.     ANALYSIS

A.    The Jackson Sufficiency Standard Applies Equally to Direct and
      Circumstantial Evidence.

      In our due-process review of the sufficiency of the evidence to support a

conviction, we view all the evidence in the light most favorable to the verdict to

determine whether any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S.
307, 319, 99 S. Ct. 2781, 2789 (1979); Jenkins v. State, 493 S.W.3d 583,

599 (Tex. Crim. App. 2016). This standard gives full play to the responsibility of

the trier of fact to resolve conflicts in the testimony, to weigh the evidence, and to



                                           4
draw reasonable inferences from basic facts to ultimate facts. Jackson, 443 U.S.

at 319, 99 S. Ct. at 2789; Jenkins, 493 S.W.3d at 599.

      The trier of fact is the sole judge of the weight and credibility of the

evidence. See Tex. Code Crim. Proc. Ann. art. 38.04 (West 1979); Blea v. State,

483 S.W.3d 29, 33 (Tex. Crim. App. 2016).            Thus, when performing an

evidentiary sufficiency review, we may not re-evaluate the weight and credibility

of the evidence and substitute our judgment for that of the factfinder.       See

Montgomery v. State, 369 S.W.3d 188, 192 (Tex. Crim. App. 2012). Instead, we

determine whether the necessary inferences are reasonable based upon the

cumulative force of the evidence when viewed in the light most favorable to the

verdict. Murray v. State, 457 S.W.3d 446, 448 (Tex. Crim. App.), cert. denied,

136 S. Ct. 198 (2015).     We must presume that the factfinder resolved any

conflicting inferences in favor of the verdict and defer to that resolution. Id. at

448–49; see Blea, 483 S.W.3d at 33. The standard of review is the same for

direct and circumstantial evidence cases; circumstantial evidence is as probative

as direct evidence in establishing guilt. Jenkins, 493 S.W.3d at 599.

B.    The Texas Penal Code Defines Murder and Its Requisite Mental
      States.

      Section 19.02(b) of the Texas Penal Code provides that a person commits

murder if he:

      (1) intentionally or knowingly causes the death of an individual;
      (2) intends to cause serious bodily injury and commits an act clearly
      dangerous to human life that causes the death of an individual; or


                                         5
       (3) commits or attempts to commit a felony, other than
       manslaughter, and in the course of and in furtherance of the
       commission or attempt, or in immediate flight from the commission
       or attempt, he commits or attempts to commit an act clearly
       dangerous to human life that causes the death of an individual.
Tex. Penal Code Ann. § 19.02(b) (West 2011).

       In Texas, “[a] person acts intentionally, or with intent, [concerning] the

nature of his conduct or . . . a result of his conduct when it is his conscious

objective or desire to engage in the conduct or cause the result.” Id. § 6.03(a).

Moreover, “[a] person acts knowingly, or with knowledge, [concerning] a result of

his conduct when he is aware that his conduct is reasonably certain to cause the

result.” Id.

       In three paragraphs, the grand jury indicted Appellant with murder under all

three statutory alternative manners and means, and the jury was charged on all

three alternatives as well. See id.

C.     Sufficient Evidence Supports the Jury’s Finding that Appellant
       Committed Murder.

       In his sole point, Appellant contends that the evidence was insufficient to

support his murder conviction and that no rational trier of fact could identify him

as the shooter. The record before us, when viewed in the light most favorable to

the jury’s verdict, compels the opposite conclusion. See Murray, 457 S.W.3d at

448.

       First, Appellant argues that Alexis was an unreliable witness and as such,

her testimony should be discounted. However, an eyewitness’s testimony has



                                         6
time and again provided sufficient evidence to support a jury’s verdict. See, e.g.,

Aguilar v. State, 468 S.W.2d 75, 77 (Tex. Crim. App. 1971); Farr v. State, No. 02-

16-00220-CR, 2017 WL 1089692, at *3 (Tex. App.—Fort Worth Mar. 23, 2017,

no pet.) (mem. op., not designated for publication).        Despite this, Appellant

argues that Alexis’s testimony should be accorded no weight because she was

under the influence of drugs and alcohol at the time of the incident. While this

certainly may bear on a witness’s testimony, it is solely in the jury’s purview to

determine a witness’s credibility. See Blea, 483 S.W.3d at 33; Vasquez v. State,

67 S.W.3d 229, 237 (Tex. Crim. App. 2002) (holding that a rational jury could

believe eyewitness had accurately identified defendant despite witness’s use of

narcotics); Cain v. State, 958 S.W.2d 404, 409 (Tex. Crim. App. 1997) (holding

that the weight given to an alcoholic witness’s intoxicated state is a matter solely

within the jury’s purview). Here, the jury found Alexis’s testimony believable,

either on its own or in combination with Token’s, Emilio’s, and Anna’s. Moreover,

Fort Worth Police Officer John Mitchell testified at trial that Alexis was capable of

giving reliable information on the night of the shooting. We therefore defer to the

jury and reject this argument. See Murray, S.W.3d at 448–49.

      Second, Appellant argues that Emilio was the shooter but provides no

evidence to support his claim. Detective Jeremy Rhoden testified that Alexis told

him that she recognized Appellant in the passenger seat of Emilio’s car as it

passed her on Selene Street but that she also told him that she looked away

when the gun fired. Alexis testified, however, that she saw Appellant shoot at


                                         7
Bianca. Emilio also testified that Appellant fired the gun. No one other than

Emilio, Appellant, Bianca, and Alexis was present at the incident. Appellant, in

Emilio’s passenger seat, was in the best position to shoot Bianca—indeed, he

had told Bianca that he would shoot her if she did not leave. Token and Anna,

both listening in on that evening’s events over the phone, testified to hearing the

argument and the gunshot.       The witnesses’ testimony provided a sufficient

evidentiary basis for a rational jury to conclude beyond a reasonable doubt that

Appellant intentionally or knowingly shot and killed Bianca.        See Jackson,
443 U.S. at 316, 99 S. Ct. at 2789; Jenkins, 493 S.W.3d at 599; Blea,
483 S.W.3d at 33. It is not the Court’s place to second-guess a trier of fact. See

Montgomery, 369 S.W.3d at 192.        We therefore reject Appellant’s remaining

argument and overrule his sole point. See Murray, 457 S.W.3d at 448–49.

                              IV.   CONCLUSION

      Having overruled Appellant’s sole point, we affirm the trial court’s

judgment.



                                                   /s/ Mark T. Pittman
                                                   MARK T. PITTMAN
                                                   JUSTICE

PANEL: SUDDERTH, C.J.; MEIER and PITTMAN, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 12, 2018



                                        8